DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 08/26/2021. Claims 1-27 have been amended. Claims 28-30 have been added. Claims 13-22, 27 were previously withdrawn due to election/restriction. Therefore, claims 1-30 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are sufficient to overcome 35 USC 112(b) rejections set forth in the previous office action.

Response to Arguments
Applicant’s arguments filed 08/26/2021 have been fully considered but they are not persuasive. Applicant argues that (1) the combination of Callaghan and Durham does not disclose error correction functionality which is operative to i) apply at least one possible correction to at least one erroneous word entity, yielding a possibly correct word entity, ii) call said authentication for application to the possibly correct word entity, and iii) if the authentication’s output is “authentic”, to replace said erroneous word entity in said memory, with said possibly correct word entity.

In response to argument (1), Examiner respectfully disagrees. Callaghan discloses the authentication component can employ redundancy checking where additional bits are used to detect changes in data.  The bits can either be attached to the data itself or associated with the data via the data map…the authentication component could utilize information stored about the .


Claim Objections

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, 7, 28, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Callaghan (Pub. No. US 2005/0283566). 

As per claim 1, Callaghan discloses a self-correcting memory system comprising: an integrated circuit including: memory and memory content authentication functionality, which is operative to compare content to be authenticated to a standard and to output “authentic” if the content to be authenticated equals the standard and “non-authentic” otherwise (…the RAM device contains a memory array and an embedded self-testing RAM interface…the RAM interface authenticates stored data to ensure that it has not been tampered with or corrupted from the time it was stored to the time it is desired to be read…prior to storage of the data to a particular address, a hash function can be executed thereon to produce a hash digest, which can be stored in the data map associated with a particular unit of data…when the unit of data is to be read, the hash function can be again applied to the data to produce a second hash digest. If the two digest are different the data has been corrupted and an error is generated…authentication tests whether the stored data has been tampered with since its storage by comparing it with information describing the data when it was stored…see par. 11, 18, 74); and error correction functionality which is operative to apply at least one possible correction to at least one erroneous word entity in said memory, yielding a possibly correct word entity (…the CPU determines that the error is significant it could notify the user and either shut the system down, refuse to start a boot procedure, or refuse to continue with the boot procedure if its currently being executed…see par. 65), call said authentication for application to the possibly correct word entity, and if the authentication’s output is “authentic”, to replace said erroneous word entity in said memory, with said possibly correct word entity (…authentication component can employ a hash function on stored data portions to detect changes…see par. 62, 65…if the data is incorrect, the ECC reveals the data error…the corrected data thereafter replaces the erroneous data…see par. 70). 


As per claim 2, the combination Callaghan and Durham discloses wherein said authentication functionality is operative to perform cryptographically strong authentication (Callaghan: see par. 62).


As per claim 3, the combination Callaghan and Durham discloses wherein said authentication functionality is also operative to perform word-authentication (Callaghan: see par. 65, 70).


As per claim 6, the combination Callaghan and Durham discloses wherein said correction comprises a flip of at least one bit in the erroneous word entity from 0 to 1 or from 1 to 0 (Callaghan: see par. 4).


As per claim 7, the combination Callaghan and Durham discloses wherein possible corrections are applied to plural erroneous words yielding plural possibly correct words, and wherein said strong authentication is called once for application to a revised memory image/chunk in which all of said plural erroneous words are replaced with said possibly correct words respectively, rather than calling said strong authentication plural times for application to memory images/chunks respectively including said plural possibly correct words respectively, thereby to save memory and/or correction time (Callaghan: see par. 67-68).


As per claim 28, Callaghan discloses a method for providing a self-correcting memory system, the method comprising: providing an integrated circuit including memory and memory content authentication functionality, which is operative to compare content to be authenticated to a standard and to output “authentic” if the content to be authenticated equals the standard and “non-authentic” otherwise (…the RAM device contains a memory array and an embedded self-testing RAM interface…the RAM interface authenticates stored data to ensure that it has not been tampered with or corrupted from the time it was stored to the time it is desired to be read…prior to storage of the data to a particular address, a hash function can be executed thereon to produce a hash digest, which can be stored in the data map associated with a particular unit of data…when the unit of data is to be read, the hash function can be again applied to the data to produce a second hash digest. If the two digest are different the data has been corrupted and an error is generated…authentication tests whether the stored data has been tampered with since its storage by comparing it with information describing the data when it was stored…see par. 11, 18, 74); and applying at least one possible correction to at least one erroneous word entity in said memory, yielding a possibly correct word entity (…the CPU determines that the error is significant it could notify the user and either shut the system down, refuse to start a boot procedure, or refuse to continue with the boot procedure if its currently being executed…see par. 65), calling said authentication for application to the possibly correct word entity, and, each time the authentication’s output is “authentic”, replacing said erroneous word entity in said memory, with said possibly correct word entity (…authentication component can employ a hash function on stored data portions to detect changes…see par. 62, 65…if the data is incorrect, the ECC reveals the data error…the corrected data thereafter replaces the erroneous data…see par. 70). 


As per claim 30, Callaghan discloses wherein said memory content authentication functionality performs cryptographic authentication of memory content (Callaghan: see par. 62).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 4, 5, 8, 9, 10-12, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan (Pub. No. US 2005/0283566) in view of Durham et al (Pub. No. US 2018/0091308).

As per claim 4, Callaghan discloses wherein said Error correction functionality is configured for: applying at least one possible correction to at least one erroneous word in said memory, yielding a possibly correct word, calling said word-authentication for application to the possibly correct word, if the word-authentication’s output is “authentic”, subsequently calling said strong authentication for application to an entire memory image/chunk including the possibly correct word (see par. 11, 18, 70, 74) , and if the strong-authentication’s output is “authentic”, to replace said erroneous word in said memory (see par. 70). Callaghan does not explicitly disclose with said possibly correct word, thereby to yield error correction at a level of confidence derived from the level of confidence associated with the strong authentication and/or word-authentication. However Durham discloses with said possibly correct word, thereby to yield error correction at a level of confidence derived from the level of confidence associated with the strong authentication and/or word-authentication (Durham: see par. 57-60, 82-87). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Durham in Callaghan for including the above limitations because one ordinary skill in the art would recognize it would further enhance managing encrypted data stored in memory…preventing reconstruction of data stored in memory to produce a correct ECC code and provide for memory protection against random errors and failures…see par. 20-21.


As per claim 5, the combination Callaghan and Durham discloses wherein said erroneous word is detected by word-authentication applied to at least one word in said memory and wherein any word which yields a “non-authentic” output is considered erroneous and any word which yields an “authentic” output is considered non-erroneous (Durham: see par. 57-60). The motivation for claim 5 is the same motivation as in claim 4 above.


As per claim 8, the combination Callaghan and Durham discloses wherein at least first and second possible corrections are applied to at least one erroneous word and wherein any bit in the erroneous word which is flipped in the first correction is unflipped before the second possible correction is applied to said erroneous word, thereby to undo the first possible correction of the erroneous word before applying the second possible correction to the same erroneous word (Durham: see par. 37-38). The motivation for claim 8 is the same motivation as in claim 4 above.


As per claim 9, the combination Callaghan and Durham discloses wherein all possible corrections are applied to at least one erroneous word (Durham: see par. 28-29). The motivation for claim 9 is the same motivation as in claim 8 above.


As per claim 10, the combination Callaghan and Durham discloses wherein said erroneous word to which all possible corrections are applied comprises an erroneous word for which none of the possible corrections tried results in correct word authentication, until the last possible correction is tried, in which case the erroneous word is regarded as uncorrectable (Durham: see par. 49-50). The motivation for claim 10 is the same motivation as in claim 9 above.


As per claim 11, the combination Callaghan and Durham discloses wherein at least one heuristic is employed to determine a subset of possible corrections including less than all possible corrections and wherein only possible corrections in the subset are applied to at least one erroneous word, even if none of the possible corrections in the subset results in correct word authentication (Durham: see par. 57-58). The motivation for claim 11 is the same motivation as in claim 8.


As per claim 12, the combination Callaghan and Durham discloses wherein said authentication functionality, operative to compare content to be authenticated to a standard, is operative to apply strong auth to said content to be authenticated which is stored at a given memory location, at a time t2, thereby to yield a “computed” auth value, and to compare said computed auth value to a stored result, aka expected auth value, generated by applying strong auth to content of said memory, at said given memory location, at a previous time t1 earlier than t2 at which time the authenticity of memory contents is known to be correct (Durham: see par. 63-65). The motivation for claim 12 is the same motivation as in claim 4 above.


As per claim 23, the combination Callaghan and Durham discloses wherein said error correction functionality is operative to apply at least one possible correction to at least one erroneous word in said memory, yielding a possibly correct word, to call said authentication for application to the possibly correct word, and if the authentication’s output is “authentic”, to replace said erroneous word in said memory, with said possibly correct word (Durham: see par. 37-38). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Durham in Callaghan for including the above limitations because one ordinary skill in the art would recognize it would further enhance managing encrypted data stored in memory…preventing reconstruction of data stored in memory to produce a correct ECC code and provide for memory protection against random errors and failures…see par. 20-21.


As per claim 24, the combination Callaghan and Durham discloses wherein said error correction functionality is operative to apply at least one possible correction to at least one erroneous word entity’s word auth, yielding a possibly correct word entity, to call said authentication for application to the possibly correct word entity, and if the authentication’s output is “authentic”, to replace said erroneous word auth in said memory, with said possibly correct word auth (Durham: see par. 57-60). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Durham in Callaghan for including the above limitations because one ordinary skill in the art would recognize it would further enhance managing encrypted data stored in memory…preventing reconstruction of data stored in memory to produce a correct ECC code and provide for memory protection against random errors and failures…see par. 20-21.


As per claim 25, the combination Callaghan and Durham discloses wherein said previous time t1 is a time at which a firmware update of said memory occurred (Durham: see par. 83). The motivation for claim 25 is the same motivation as in claim 12 above.


As per claim 26, the combination Callaghan and Durham discloses wherein at least one heuristic is employed to order the possible corrections such that possible correction s ordered earlier would have greater a priori chances to be correct than possible correction s ordered later, thereby to shorten expected overall correction time (Durham: see par. 57-58). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Durham in Callaghan for including the above limitations because one ordinary skill in the art would recognize it would further enhance managing encrypted data stored in memory…preventing reconstruction of data stored in memory to produce a correct ECC code and provide for memory protection against random errors and failures…see par. 20-21.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to testing possible corrections of memory errors, using memory authentication functionality.


Davis et al (Pub. No. US 2002/0087652); “Numa System Resource Descriptors Including Performance Characteristics”;
.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436